Exhibit 10.1

FOOT LOCKER ANNUAL INCENTIVE COMPENSATION PLAN,
AS AMENDED AND RESTATED

          The Compensation and Management Resources Committee of the Board of
Directors of Foot Locker, Inc. (“Foot Locker”) has amended and restated the Foot
Locker Annual Incentive Compensation Plan (the “Plan”) as of March 26, 2008,
subject to shareholder approval at the 2008 annual meeting of shareholders. The
Plan was previously amended and restated effective as of June 25, 2003.

1.           Purpose of the Plan.

          The purposes of the Plan are:

                 (a)      to reinforce corporate organizational and business
development goals.

                 (b)      to promote the achievement of year-to-year and
long-range financial and other business objectives such as high quality of
service and product, improved productivity and efficiencies for the benefit of
our customers’ satisfaction and to assure a reasonable return to Foot Locker’s
shareholders.

                 (c)      to reward the performance of officers and key
employees in fulfilling their personal responsibilities for annual achievements.

                 (d)      to serve as a qualified performance-based compensation
program under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) or any successor section and the Treasury regulations promulgated
thereunder (“Section 162(m) of the Code”).

2.           Definitions.

           The following terms, as used herein, shall have the following
meanings:

           (a)     “Annual Base Salary” with respect to any Plan Year shall mean
the total amount paid by Foot Locker and its subsidiaries to a participant
during such Plan Year without reduction for any amounts withheld pursuant to
participation in a qualified “cafeteria plan” under Section 125 of the Code, a
qualified transportation arrangement under Section 132(f)(4) of the Code, or a
cash or deferred arrangement under Section 401(k) of the Code. Annual Base
Salary shall not include any amount paid or accruing to a participant under the
Foot Locker Long-Term Incentive Compensation Plan or any other incentive
compensation or bonus payment or extraordinary remuneration, expense allowances,
imputed income or any other amounts deemed to be indirect compensation,
severance pay and any contributions made by Foot Locker to this or any other
plan maintained by Foot Locker or any other amounts which, in the opinion of the
Committee, are not considered to be Annual Base Salary for purposes of the Plan.

           (b)     “Board” shall mean the Board of Directors of Foot Locker.

           (c)       “Committee” shall mean two or more members of the
Compensation and Management Resources Committee of the Board, each of whom is an
“outside director” within the meaning of Section 162(m) of the Code.

--------------------------------------------------------------------------------



           (d)     “Covered Employee” shall mean an officer or key employee of
Foot Locker who is designated as an executive officer for purposes of Rule 3b-7
of the Securities Exchange Act of 1934 for the relevant Plan Year.

           (e)       “Payment Date” shall mean the date selected by the
Committee for payments under the Plan to be made following the finalization,
review and approval of performance goal achievements for the Plan Year, which
date shall be within two and one-half months following the end of the Plan Year.

           (f)       “Individual Target Award” shall mean the targeted
performance award for a Plan Year specified by the Committee as provided in
Section 6 herein.

           (g)       “Plan Year” shall mean Foot Locker’s fiscal year during
which the Plan is in effect.

3.            Administration of the Plan.

           The Plan shall be administered by the Committee. No member of the
Committee while serving as such shall be eligible for participation in the Plan.
The Committee shall have exclusive and final authority in all determinations and
decisions affecting the Plan and its participants. The Committee shall also have
the sole authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan, to delegate such responsibilities or duties as
it deems desirable, and to make any other determination that it believes
necessary or advisable for the administration of the Plan including, but not
limited to: (i) approving the designation of eligible participants; (ii) setting
the performance criteria within the Plan guidelines; and (iii) certifying
attainment of performance goals and other material terms. The Committee shall
have the authority in its sole discretion, subject to and not inconsistent with
the express provisions of the Plan, to incorporate provisions in the performance
goals allowing for adjustments in recognition of unusual or non-recurring events
affecting Foot Locker or the financial statements of Foot Locker, or in response
to changes in applicable laws, regulations, or accounting principles; provided
that the Committee shall have such authority with regard to the performance
goals of Covered Employees solely to the extent permitted by Section 162(m) of
the Code. To the extent any provision of the Plan creates impermissible
discretion under Section 162(m) of the Code or would otherwise violate Section
162(m) of the Code with regard to the performance goals of Covered Employees,
such provision shall have no force or effect.

4.           Participation.

           Participation in the Plan is limited to officers or key employees of
Foot Locker. Individual participants shall be those employees selected in the
sole discretion of the Committee (in the case of Covered Employees) or its
designee (in the case of all other officers and key employees). In determining
the persons to whom awards shall be granted, the Committee shall take into
account such factors as the Committee shall deem appropriate in connection with
accomplishing the purposes of the Plan. The Committee may from time to time
designate additional participants who satisfy the criteria for participation as
set forth herein and shall determine when an officer or key employee of Foot
Locker ceases to be a participant in the Plan.

--------------------------------------------------------------------------------



5.           Right to Payment.

          Unless otherwise determined by the Committee in its sole discretion, a
participant shall have no right to receive payment under this Plan unless the
participant remains in the employ of Foot Locker at all times through and
including the Payment Date.

6.            Payment.

           (a)      Payment under this Plan to a participant will be made in
cash in an amount equal to the achieved percentage of such participant’s Annual
Base Salary as determined by the Committee for each Plan Year. Such percentage
shall be based on the participant’s achievement of his or her Individual Target
Award. Payment shall be made only if and to the extent the performance goals
with respect to the Plan Year are attained.

           (b)      At the beginning of each Plan Year (or, with respect to
Covered Employees, within the time period prescribed by Section 162(m) of the
Code), the Committee shall establish all performance goals and the Individual
Target Awards for such Plan Year and Foot Locker shall inform each participant
of the Committee’s determination with respect to such participant for such Plan
Year. Individual Target Awards shall be expressed as a percentage of such
participant’s Annual Base Salary. At the time the performance goals are
established, the Committee shall prescribe a formula to determine the
percentages of the Individual Target Award which may be payable based upon the
degree of attainment of the performance goals during the Plan Year.

           (c)      Notwithstanding anything to the contrary contained in this
Plan,

                (1)      the performance goals in respect of awards granted to
participants who are Covered Employees, shall be based on one or more of the
following criteria:

  (i)

the attainment of certain target levels of, or percentage increase in, pre-tax
profit;

    (ii)

the attainment of certain target levels of, or percentage increase in, division
profit;

    (iii)

the attainment of certain target levels of, or a percentage increase in,
after-tax profits of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

    (iv)

the attainment of certain target levels of, or a specified increase in,
operational cash flow of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

    (v)

the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, Foot Locker’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of Foot Locker, if any, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

 

--------------------------------------------------------------------------------



  (vi)

the attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations of Foot Locker (or a subsidiary,
division or other operational unit of Foot Locker);

    (vii)

the attainment of certain target levels of, or a specified percentage increase
in, revenues, net income, or earnings before (A) interest, (B) taxes, (C)
depreciation and/or (D) amortization, of Foot Locker (or a subsidiary, division,
or other operational unit of Foot Locker);

    (viii)

the attainment of certain target levels of, or a specified increase in, return
on invested capital or return on investment;

    (ix)

the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on shareholders’ equity of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker); and

    (x)

the attainment of a certain target level of, or reduction in, selling, general
and administrative expense as a percentage of revenue of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker), and

          (2)      in no event shall payment in respect of an award granted for
a performance period be made to a participant who is a Covered Employee as of
the end of such Plan Year in an amount which exceeds $3 million. Subject to
Section 3 of the Plan regarding certain adjustments, in connection with the
establishment of the performance goals, the criteria listed above for Foot
Locker (or any subsidiary, division or other operational unit of Foot Locker)
shall be determined in accordance with generally accepted accounting principles
consistently applied by Foot Locker, but before consideration of payments to be
made pursuant to this Plan and pursuant to the Foot Locker Long-Term Incentive
Compensation Plan.

7.           Time of Payment.

           All payments earned by participants under this Plan will be paid
after performance goal achievements for the Plan Year have been finalized,
reviewed, approved, and to the extent required by Section 162(m) of the Code,
certified by the Committee but in no event later than two and one-half months
following the end of the applicable Plan Year. Foot Locker’s independent
accountants shall, as of the close of the Plan Year, determine whether the
performance goals have been achieved and communicate the results of such
determination to the Committee.

8.            Miscellaneous Provisions.

           (a)      A participant’s rights and interests under the Plan may not
be sold, assigned, transferred, pledged or alienated.

           (b)      In the case of a participant’s death, payment, if any, under
the Plan shall be made to his or her designated beneficiary, or in the event no
beneficiary is designated or surviving, to the participant’s estate.

--------------------------------------------------------------------------------



           (c)      Neither this Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained in the employ of Foot
Locker.

           (d)      Foot Locker shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments made pursuant to the Plan.

           (e)      While Foot Locker does not guarantee any particular tax
treatment, the Plan is designed and intended to comply with the short-term
deferral rules under Section 409A of the Code and the applicable regulations
thereunder and shall be limited, construed and interpreted with such intent. All
amounts payable under the Plan shall be payable within the short-term deferral
period in accordance with Section 409A and regulations issued thereunder.

           (f)      The Plan is designed and intended to comply with Section
162(m) of the Code with regard to awards made to Covered Employees, and all
provisions hereof shall be limited, construed and interpreted in a manner so to
comply.

          (g)      The Board or the Committee may at any time and from time to
time alter, amend, suspend or terminate the Plan in whole or in part; provided,
that, no amendment which requires shareholder approval in order for the Plan to
continue to comply with the exception for performance based compensation under
Section 162(m) of the Code shall be effective unless the same shall be approved
by the requisite vote of the shareholders of Foot Locker as determined under
Section 162(m) of the Code. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any participant, without such
participant’s consent, under the award theretofore granted under the Plan.

          (h)      The Plan shall be binding on Foot Locker and its successors
by operation of law.

--------------------------------------------------------------------------------